Dissenting Opinion.
Manning, J.
The permission given by the Constitution of 1868 to the legislature to exempt from taxation property actually used for charitable purposes was uniformly construed by the courts organized thereunder to restrict the exemption to property while in actual use, and to exclude from exemption all property leased for profit although the rents formed the income which was used for charitable purposes. N. O. v. Mechanic Soc. 27 Ann. 436; N. O. v. St. Patrick Hall, 28 Ann. 512; N. O. v. St. Anna Asylum, 31 Ann. 292.
It is true the St. Anna Asylum decision was reversed on a writ of error, but for the reason that the charter of that institution contained the exemption and created a contract which could not be violated, and this inviolability was pleaded in bar of the claim for taxes. No such claim is made in this case nor could be. The exemption was by legislative act after the incorporation of the plaintiff asylum.
The whole subject came under review in the Poydras Asylum case and was so exhaustively treated as to render a renewal of the discussion both unnecessary and tedious. I content myself with saying that the dissenting opinion of Mr. Justice Fenner in that case expresses my views, and for the reasons therein given I dissent from the majority opinion in this case,
I recognise however the injustice that would be done by subjecting the plaintiff, and other charitable institutions in eonsvmili' casu, to the payment of taxes while the Poydras Asylum has been decreed exempt, and T shalL in future adopt the ruling in that case as final.